Citation Nr: 0305314	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  00-04 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Reno, Nevada.

Historically, service connection for chemical diabetes 
mellitus was granted under a July 1972 rating decision.  The 
disability was initially evaluated as 10 percent disabling.  
The veteran filed a claim for an increase in March 1995, 
which continued the 10 percent evaluation by rating decision 
dated in June 1995.  By rating decision dated in August 1995, 
the veteran received an increased evaluation to 20 percent.  
The veteran sought an increased evaluation in November 1998, 
which was increased to 40 percent by rating decision in 
August 1999.  In August 2001, the veteran filed service 
connection claims for several disorders secondary to his 
diabetes mellitus, including erectile dysfunction, 
neuropathy, depression, high blood pressure and heart 
disease, high cholesterol, and reflux.  By rating decision 
dated in September 2002, service connection was granted for 
major depression (also diagnosed as neurotic depression), 
hypertension and coronary artery disease, and erectile 
dysfunction.  Service connection was denied for peripheral 
neuropathy, high cholesterol, and nonerosive gastroesophageal 
reflux and hiatal hernia.  

Initially, the Board notes the arguments set forth in the 
Appellant's Brief with regard to the proper evaluation of 
service connected hypertension and coronary artery disease 
and non-service connected peripheral neuropathy.  These 
disabilities have been adjudicated separately and apart from 
the evaluation of service-connected diabetes mellitus by the 
September 2002 rating decision and therefore, are not 
inextricably intertwined.  Review of the record does not 
indicate any disagreement with the rating decision prior to 
that voiced in the Appellant's Brief.  Accordingly, 
entitlement to an increased evaluation for diabetes mellitus 
is the only issue presently before the Board on appeal.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

3.  The veteran's service-connected diabetes mellitus is 
manifested by symptoms of fluctuating blood sugar levels, 
occasional episodes of hypoglycemia, occasional episodes of 
dizziness, and fatigue; treatment includes a restricted diet, 
regulated activity, insulin treatment twice a day, and visits 
to a diabetic care provider approximately once every two to 
three months.

4.  The veteran has had no diagnosed episodes of ketoacidosis 
or progressive loss of weight or strength; treatment of his 
service-connected diabetes mellitus has not required any 
hospitalizations.

5.  Service connection has been granted for major depression 
(also diagnosed as neurotic depression), hypertension and 
coronary artery disease, and erectile dysfunction, all, 
secondary to his diabetes mellitus; these disabilities have 
been separately evaluated.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7,  4.119, 
Diagnostic Code 7913 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991); VAOPGCPREC 11-00.  Among other things, the new law 
imposes on VA expanded duties to assist and notify a 
claimant seeking VA benefits.  VA issued regulations to 
implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations state that 
the provisions merely implement the VCAA and do not provide 
any additional rights.  66 Fed. Reg. at 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of 
the August 1999 rating decision, the January 2002 Statement 
of the Case (SOC), and subsequent Supplemental SOC's, the RO 
provided the veteran with the applicable law and regulations 
and gave notice as to the evidence generally needed to 
substantiate his claim.  The veteran was afforded a thorough 
VA examination.  RO letters to the veteran, dated in 
November 2000, November 2001, and August 2002 advise him of 
what evidence was of record and what the responsibilities of 
the VA and the veteran were in developing the record.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not indicated, and review of the record does not 
suggest, the existence of any outstanding Federal government 
record or any other records that could substantiate his 
claim.  

Accordingly, with respect to the duty to assist, the Board 
finds that the evidence of record, which includes VA and 
private medical records, is sufficient to dispose of the 
issue on appeal.  Since the RO has also provided all 
required notice and assistance to the veteran, the Board 
finds that there is no prejudice in proceeding with the 
claim at this time.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. 1155 (West 2002); 38 C.F.R. Part 4 
(2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. § 4.2.  (2002).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability; 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2002).  Where there is a question as to which 
of two evaluations shall be applied, the higher the 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability. See 
Fenderson v. West,  12 Vet. App. 119 (1999).

The veteran's insulin dependent diabetes mellitus has been 
evaluated under 38 C.F.R. Part 4, § 4.119, Diagnostic Code 
7913 (Diabetes mellitus).   

Under Diagnostic Code 7913 a 40 percent rating is warranted 
when treatment includes insulin, a restricted diet, and 
regulation of activities.  When insulin, a restricted diet 
and regulation of activities are required, and there are 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated, a 60 percent 
rating is warranted.  When more than one daily injection of 
insulin is required, a restricted diet and regulation of 
activities are required, plus episodes of ketoacidosis or 
hypoglycemic reactions resulting in at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, and either progressive loss of weight and strength 
or complication that would be compensable if separately 
evaluated, a 100 percent rating is warranted.  Compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.

VA outpatient records indicate that the veteran received 
continuous care for diabetes mellitus.  Nursing notes from 
September 1998 show that the veteran received training on use 
of a glucometer and a diabetes mellitus diet was discussed.   
Notes from late October show that he was checking his blood 
sugar daily and needed assistance in learning the diet.  He 
was exercising five miles a day by walking or biking.  In 
early November, insulin was prescribed.  The veteran was 
instructed to return in two months for a 30-minute 
appointment.  The veteran returned in January 1999 and had no 
complaints.  He reported that he was hypoglycemic once every 
six weeks.

The veteran submitted a daily log of his blood sugar results 
dated from mid-January 1999 to the end of August 2000 and 
from mid-December 2000 to through December 2001.  The log 
shows readings in the morning and the evening or afternoon.  
The log reflects approximately 85 readings between 40 and 99.  
It also indicates approximately 20 readings between 35 and 76 
taken in the morning hours between 11:30 pm. and 4:00 am.  
The log also indicates the veteran was experiencing dizziness 
several times in between March and May 2000.

The veteran underwent a diabetes mellitus examination in 
April 1999.  The veteran provided a medical history of Type 
II diabetes since 1972 and a family history on his mother's 
side.  He indicated that he is on glyburide, Metformin, and 
insulin.  He reported that he had regular eye exams and had 
no history of diabetic eye disease.  He denied any history of 
diabetic renal disease and pain or paresthesia or numbness in 
his feet.  He indicated that he was under the regular care of 
a physician and saw his doctor at least every two to three 
months.  He denied any recent hypoglycemic episodes and 
denied any symptoms of recent infection.  Physical 
examination revealed no evidence of diabetic retinopathy or 
clinical evidence of peripheral vascular disease.  The 
examining physician concluded that the evaluation showed no 
significant complications from his diabetes, but he did 
recommend glycohemoglobin tests on a quarterly basis, urine 
evaluation for protein annually, and regular lipid profile 
for monitoring the effect of Zocor. 

VA outpatient records indicate that the veteran had a follow-
up appointment in February 2000 with no new problems.  He 
received education regarding a low fat, low salt diet and 
regular exercise program.  He followed up in June 2000.  At 
that time he received education regarding the importance of 
compliance with prescribed medications, diet, and treatment.  
The assessment was that diabetes was not well controlled.  
The veteran returned in July. for a routine follow-up.  He 
had complaints that his blood sugar was very high and low on 
Avandia.   

The veteran testified at a personal hearing at the RO in July 
2000.  His testimony indicates as follows:

The veteran suffered from hypoglycemic episodes now and then, 
when his blood sugar goes to 100 or below.  When it goes to 
39 or 35, he becomes incoherent and breaks out in sweats.  He 
has problems walking and becomes lightheaded.  (Transcript 
(T.) at p. 1)  Blood sugar has gone down between 25 and 30 
times in the last 12 months.  He takes Pepsi or orange juice 
and it shoots back up to 200, then he has to take insulin to 
get it back down.  (T. at p. 2)  He started insulin in 
November 1998 at five units a day and two to four units every 
third day if blood sugar was high.  The veteran's current 
doctor does not want to increase insulin any more; he wants 
try controlling by medication.  The veteran opines that 
insulin should be increased because it has gone as high as 
375 and it takes away his energy.  
(T. at p. 4)  The clinic is very busy and so he can only see 
the doctor every two to three months.  His appointments are 
about four months apart.  (T. at p. 5)

VA outpatient records reflect a follow-up visit in February 
2001.  The veteran reported blood sugars from the 80s to 150s 
with some isolated highs.  The assessment indicated better 
control of diabetes mellitus II.  The follow-up visit in 
March revealed the veteran was stable on his current therapy.  
In April, the veteran received additional education on his 
diabetes glucometer.  In May the veteran reported that he 
felt good.  He reported blood sugars between 160 and the low 
200s with isolated good readings.  The assessment reflected 
suboptimal control of diabetes.  The veteran followed up in 
June, reporting multiple episodes of nocturnal hypoglycemia 
and fluctuating sugar levels.  In July the assessment was 
improving sugar levels.  The assessment in August was 
improving glycemic control.   The veteran next followed up in 
October.  At that time the assessment reflected good control 
of sugars.  The veteran was instructed to watch trends in 
sugars and adjust every three to four days instead of daily 
and to document previous meals after his sugar reading was 
greater than 200.

The veteran underwent a VA compensation and pension (C&P) 
physical examination in December 2001.  The veteran reported 
that he tests his glucose twice a day.  After discussion of 
average blood sugar levels and current medications, the 
veteran denied a history of prior reflux, diabetic 
retinopathy and surgery.  He indicated that his weight was 
steady.  He disclosed having occasional hypoglycemic episodes 
at 2 a.m.  He reported having decreased sexual function over 
the last three years and occasional swelling, tingling, and 
numbness in his feet, more on the left lower extremity than 
the right.  He disclosed a history of coronary artery disease 
and a myocardial infarction.  Physical examination revealed 
evidence of decreased sensation in both feet, more so on the 
left and the right, suggestive of diabetic neuropathy.  
Random glucose was 131.  The VA examiner concluded that the 
veteran's diabetes was complicated by diabetic peripheral 
neuropathy and probably his impotence.  

VA outpatient records show that the veteran underwent a 
consultation in January 2002.  At that time, he had 
complaints of ankle swelling for one year.  He denied any 
involvement with the hands or numbness or tingling in the 
feet.  He also reported that when he yawned, he became 
lightheaded.  Physical examination indicated cranial nerves 
I-XII were intact.  One, bulk and strength were normal.  Deep 
tendon reflexes were 2+ and symmetrical.  Sensory examination 
showed the veteran was normal to pinprick and light touch.  
His gait and coordination were normal.  Electromyography was 
done and interpreted to show normal lower extremities and 
paraspinal muscles.  Nerve conduction studies were also 
completed and were interpreted to be normal studies of both 
lower extremities.  The consulting physician concluded that 
there was no evidence, clinically or electrodiagnostically, 
of peripheral neuropathy.

II.  Analysis

Review of the record reveals that the veteran has been taking 
insulin twice a day as prescribed since November 1998.  He 
has a restricted diet and his physical activity is also 
monitored.  These factors: restricted diet, regulated 
physical activity, and insulin dependency clearly support no 
less than a 40 percent evaluation under Diagnostic Code 7913.  
The veteran's blood sugar log indicates over 100 episodes of 
hypoglycemia with readings ranging from 35 to 99.  This is 
reiterated by the veteran's medical history as shown in 
multiple outpatient treatment entries and his hearing 
testimony.  The veteran does not meet the criteria for a 60 
percent evaluation, however, because, although the record 
documents many episodes of hypoglycemia, not even one of 
these episodes has required hospitalization.  The records 
disclose no diagnosed episodes of ketoacidosis.  Regarding 
the frequency of the veteran's hospital visits, he has 
presented for appointments on a schedule that does not exceed 
visits on a monthly basis.  On average, the veteran is seen 
for his diabetes about every two or three months.  He has 
only one noncompensable complication, i.e., erectile 
dysfunction.  In order to meet the criteria for a 60 percent 
evaluation, the veteran's hypoglycemic reactions or 
ketoacidosis must result in at least one hospitalization a 
year or require twice monthly visits to a diabetic care 
provider, and complications that would not be compensable if 
separately evaluated.  

The veteran's regimen of insulin twice a day is one of the 
requirements for a 100 percent evaluation.  However, his 
service-connected diabetes mellitus clearly does not warrant 
a 100 percent evaluation since the number of hospitalizations 
and visits to a diabetic care provider required at the 100 
percent level are greater in number than those required at 
the 60 percent level.  Moreover, the veteran's weight was 
noted as being "steady" when he was examined in December 
2001.   The Board must conclude that the medical evidence in 
this case is controlling and is simply overwhelmingly against 
the claim.  In such circumstances, the benefit of the doubt 
doctrine is not for application. Accordingly, the Board finds 
that the veteran's diabetes mellitus does not warrant an 
increased evaluation.


ORDER

Increased evaluation for diabetes mellitus is denied.


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

